 In the Matter Of INDIANAPOLIS WIRE-BOUND Box COMPANY, D/B/A_CLEVELAND VENEER COMPANYandINTERNATIONAL WOODWORKERS OF-AMERICA, CIOCase No. 39-CAD2.Decided April 21,1950DECISIONANDORDEROn October 12, 1949, Trial Examiner Thomas S. Wilson issued his-Intermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair labor-practices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter.the Respondent filed-exceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.The..rulings are hereby affirmed.The Board has considered the Inter--mediate Report, the ' exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda--tions of the Trial Examiner, except insofar as they are inconsistent.with the Decision and Order herein.1.The Trial Examiner found, and we agree, that the Respondent.kept the activities of both the Union and its employees under surveil-lance in violation of Section 8 (a) (1) of the Act.The unlawful surveillance, which is more fully described in theIntermediate Report, consisted of the following: (a) The attendance-of Division Manager Tousek and Superintendent Pierce at the firstunion meeting at the Santa Fe Depot; (b) Pierce's attendance at two,or three later union meetings at the depot; (c) the presence of Tousek.on three occasions, after the union meetings had been moved to the1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegateditspowers in connection with this case to a three-member panel.-[Members Houston, Reynolds,and Murdock.]89 NLRB No. 74.617 1618DECISIONS OF NATIONAL LABOR RELATIONS BOARDHollis store, in proximity to the store at the time of union meetings,2and on one such occasion Tousek's request for, and later acceptance of,.a report from employee Steward on which employees attended themeeting; (d) the presence of Pierce on at least two other occasions inproximity to the Hollis store at the time of union meetings; 3 (e)Pierce's request for, and acceptance of, the names of the union em-ployees from employee Clay on January 29, 1949, when Clay asked formoved from the Hollis store to the "Home Help Club," in orderingSteward to attend two or three meetings at the club.'2.We also agree with the Trial Examiner's finding that the Re-spondent made promises of benefits to its employees if they wouldeliminate the Union and threats of reprisals for adherence to theUnion, in violation of Section 8 (a) (1).The Respondent engaged in this unlawful conduct by virtue of :(a)Tousek's first speech to the employees, in which he said that anumber of planned benefits for the employees were being withheldbecause of the presence of the Union, but that these benefits would begranted if the employees "got rid" of the Union; (b) like statementsmade subsequently by Pierce to small groups of employees; 5 (c)Foreman Gray's 6 statement to a group of employees a day or twobefore the Board election that he "would bet that if this place goesnonunion, we would get a nickle to a dime raise, in less than a week,"and Gray's statement to employee Haile 2 or 3 days before the electionthat "everybody was up for a raise, but if the Union came in, Idoubted if they ever got the raise"; 7 (d) General Manager Barnhill'sstatement in the presence of employee Steward on the day before the2We agree with the Respondent's contention that the number of such occasions does notsupport the Trial Examiner's finding that Tousek was"frequently"seen engaged in such-conduct, and,accordingly,we do not adopt that finding.3The evidence indicates that the number of such occasions may have been much greater,but because this is not firmly established by the record, we do not adopt, as also urgedby the Respondent,the Trial Examiner'sfindings either that Pierce was"frequently" or"often"seen on such occasions.4Pierce's action in this: connection went beyond a mere,request of Steward to attendone meeting,as found by the Trial Examiner.6Although the record indicates that this occurred on several occasions,it is not clearthat Pierce"frequently"engaged in such conduct,as found by the Trial Examiner.-Accordingly,we do not adopt that finding.6Although the finding of the Trial Examiner,"that it appeared to be admitted" thatGray,Warren Anderson, C. A. Pierce, and W. H. Kornegay were supervisors, may be:somewhat questionable,the record shows clearly that all four have the authority totransfer employees and to effectivelyrecommend their discharge,and are therefore, con-trary to the contention of the Respondent, supervisors.'The Trial Examiner does not mention the latter incident. CLEVELAND VENEER COMPANY619°election that he would give $500 and a 5- or 10-cent an hour wage in-crease fora nonunion vote in the election the following day; s and (e)Tousek's conversation with employee Thomas on the day before the-election, in which Tousek impliedly, if not expressly, told Thomas,that the Respondent would help him financially with respect to hiswife's pregnancy, as it had done before, only if he did not join theUnion, but would not do so if he did join the Union .'oWe do not, however, consider the following conduct of the Re-spondent as being violative of Section 8 (a) (1) : (a) Tousek's speechto the employees on the day before the Board election; (b) Tousek's.instructions to employee Hadnot immediately after the speech andthe next morning as to how she could vote against the Union; and(c)Tousek's explanation to employee Thomas immediately after thespeech as to why the Respondent was against the Union.Tousek's-speech and the explanation thereof to Thomas, although expressingantiunion sentiment on the part of the Respondent, contained nothreats of reprisal or promises of benefit, and were therefore, protectedexpressions of opinion under Section 8 (c) of the Act."'And Tousek's.instructions to Hadnot as to how she could vote against the Unionwere not coercive in view of the fact that the instructions were given on.both occasions in response to Hadnot's request that she be shown the-actual mechanics of registering what was apparently a preconceived-determination to vote against the Union.3. 'The Trial Examiner found, and we agree, that the Respondentalsomade threats to shut down the plant in violation of Section.8 (a) (1) of the Act.One such threat was Tousek's query of employees Clay and Barteeas to whether they would go to Mississippi to open another mill incase the Cleveland mill shut down.Clearly implicit,in this query.was a threat to shut down the plant.And it was also clear that the-threat was predicated on, and might be carried out in retaliation for, a,possible prounion vote in the Board election, and was thereforecoercive.The threat was made on the night immediately following-IThis statement was made only to Tousek in the presence of steward;itwas not madeto "Tousek,some of the foremen and Steward,"as found by the Trial Examiner.0Thomas testified that Tousek explicitly made this statement.Tousek did not so testify,but his testimony establishes that he at least clearly implied that continued help of this.kind would turn on Thomas' adherence to, or rejection of, the Union.10We do not agree with the Trial Examiner that the last statement in Tousek's speechconstituted a direction,ifnot an order,to vote against the Union.This statement wassimply a strong reassertion by way of conclusion of the previously stated antiunionopinion of the Respondent,which nevertheless remained an expression of opinion that con-.tamed no threats of reprisal or promises of benefit. (620DECISIONSOF NATIONALLABOR RELATIONS BOARDthe election and Tousek impliedlyagreedthat the threat turned on:a prounion vote."Similarly, Tousek's like query of employee Steward at about thesame time was coercive.12This query too came on the heels of theelection, and was plainly an implementation of Tousek's prior state-ment in the presence of Steward immediately after the election, thatthe president and owner of the plant had told Tousek that "before hewould bargain with the CIO union that he would absolutely tear.[the plant] down and move it to Mississippi." 13The record, however, does not support the Trial Examiner's finding,that "on one occasion prior to the election Pierce stated to a number,of employees that if the plant went Union, he would shut it downtbecause he would not work with the damned CIO."Accordingly, we-do not adopt that finding, or the conclusion of law that the Respond-ent thereby violated Section 8 (a) (1).4.The Trial Examiner found, and we agree, that the Respondentremoved the drier heaters on January 27, 1949,,as part of its campaignto coerce its employees and convince them that working conditionswould be worse with the Union in the plant, thereby violating Section'8 (a) (1).It is clear that the Respondent was so motivated in removing theheaters, and that this action was calculated to have such an effect on theemployees, in view of the fact that the action was taken, without warn-ing, on the very day that the Union won the Board election, and in-view of Pierce's subsequent statement to the employees, that "theUnion could furnish the heat now," and the employees would have to.go to the Union for their heat.Moreover, as pointed out by the TrialExaminer, no other plausible explanation was offered by the Respond-ent for the sudden removal of the heaters at this particular time.5.The Trial Examiner found, and we agree, that the Respondentalso tightened up its loan policy immediately after the Board elec-tion 14 as part of its campaign to interfere with, restrain, and coerce itsemployees in the exercise.of their rights under Section 7 of the Act,'thereby violating Section 8 (a) (1).11This implied agreement is found in Tousek's remaining silent when Bartee stated, inreply to Tousek's query,that Bartee would go to Mississippi because"he would do anythingagainst the Union."13The Trial Examiner fails to state that it was Tousek who made this query of Steward.f13The Trial Examiner fails to mention this prior statement by Tousek or to make anyinding thereon.We find it to be an additional violation of Section 8 (a) (1).14The record does not support the findings of the Trial Examiner that the Respondentboth ordered and effectuated a "tightening up" of its loan policy on January 28, 1949.The record does show,however,that orders to this effect were given "immediately after"the election,and that the new policy was actually put into practice on January 29, 1949, thelatter being evidenced by a refusal on that date to give employee Clay his usual Saturdaynight loan. CLEVELAND VENEER COMPANY.621The circumstances surrounding the change in the Respondent's loanpolicy were almost identical to those surrounding the removal of the.heaters.The change occurred, without prior warning, within 2 daysafter the victory of the Union in the election.Pierce, in similarfashion thereafter told the employees that they could make their loansfrom the Union or the union organizer.And again the Respondentoffered no plausible explanation for the sudden change in its loanpolicy at this particular time.These circumstances therefore like-wise compel the conclusion that the loan policy was tightened up inretaliation for the employees' prounion vote in the Board election.6.The Trial Examiner found, and we agree, that the Respondentdiscriminatorily discharged Leo Hollis on October 5, 1948, in violationof Section8 (a) (3) ofthe Act.Hollis was one of the most active members of the Union.He at-tended the early union meetings at the Santa Fe Depot, and he becamean unofficial organizer for the Union, distributing union literature andsigning employees to membership. In addition, the union meetingswere being held in his store at the time of his discharge.The Respond-ent was well aware of all this through its unlawful surveillance of theemployees' union activities.Moreover, Hollis was discharged with-out notice or explanation, and the Respondent offered no plausibleexplanation at the hearing for his discharge.15The only reasonableconclusion that can be drawn from these circumstances is that Holliswas discharged because of his membership in, and activities in behalfof, the Union.','And, as pointed out by the Trial Examiner, the dis-criminatory discharge of the owner of the building, in which the Unionhad held one previous meeting, 4 hours before the scheduled openingof the second meeting in his building was bound to have a particularlycoercive effect on those in attendance at the second meeting 177.We also agree with the Trial Examiner's finding that the Re-spondent discriminatorily discharged Cora Stots, Easter Buckley,15We,like the Trial Examiner,reject the Respondent's contention that it dischargedHollis because his job was completed in view of the evidence that, although Hollis was not.directly replaced by any one full-time employee, the work that he had been doing was;thereafter continued by others,either by working overtime or in slack periods.isBecause his supervisory status at the time of Hollis' discharge is not clearly shown,,we do not rely on Office Manager Roederer'sstatement at that time,thatHollis had,distributed union literature in the plant and "that we will not stand for,"for the purpose,of establishing either that the Respondent had knowledge of Hollis'union activity or,discharged him for that reason.17 It is true,as pointed out by the Respondent,that Hollis erroneously testified that he,was discharged the dayafterthe second union meeting at his store.We are of the opinion,however,in view of the small margin of error,that this represented an honest mistake ofrecollection and not an attempted falsification of facts, particularly since the dischargeofHollis on the day after, rather than the day before the second meeting, would havetarried the same implications, 622 . DECISIONS -OF' NATIONAL LABOR RELATIONS BOARDLeevia Jones, Rosa Timmons, Jessie-Crawford, and Prince Connor on+.January 1, 1949.Like the Trial- Examiner, we are convinced that the Respondent.itself disclosed the true reasons for these discharges by Tousek's state-ment to employee Steward on the day before the discharges that these.employees were selected for discharge because the Respondent "knewthat they would vote for the Union," 18 and Pierce's statement to,Buckley at the time of her discharge that he was laying off these em-ployees because he knew that they "had all joined the Union."Alsosignificant, as pointed out by the Trial Examiner, was Tousek's recon-sideration of his original determination to discharge all the womenemployees, all of whom except Bertha Hadnot were admittedly knownby the Respondent to be union members or sympathizers, and his ulti-mate decision to retain Hadnot, who was known to be antiunion 19,and to discharge instead James Rogers, who was known to be pro--uLill 1 011.20These circumstances clearly show that the Respondentselectedthese-employees for discharge on the basis of their union membership or-sympathy.218.The Trial Examiner found, and we agree, that the Respondentconstructively discharged Charles Driver, Ernest Dixon, and Bonnie.Howard on February 1, 1949, in violation of Section 8 (a) (3) of the-Act.As found above, the Respondent removed the drier heaters onJanuary 27, 1949, the day the Union won the Board election, as partof its campaign to make working conditions worse for the employees:in reprisal for their prounion vote in the election, thereby violating-Section 8 (a) (1) of the Act. By this action, the Respondent also,discriminated against the drier employees in regard to a condition oftheir employment to discourage membership in the Union.Moreover,the removal of the heaters would cause hardship and physical suffering;to the drier employees,22 and therefore represented a substantially"Contrary to the finding of the Trial Examiner, this statement was denied by Tousek...However, we adopt the Trial Examiner's crediting of Steward's testimony that thisstatement was made."This was clearly demonstrated by Hadnot's request on the day before, and again onsthe morning of, the election, that Tousek show her how to vote against the Union.20Tousek admitted having seen Rogers at a union meeting.21Accordingly, we find it unnecessary to pass upon the Respondent's contention that the-discharges were necessitated by a curtailment of production.We do, however, adopt the Trial Examiner's finding that Connor's eviction from a:company-owned house shortly after his discharge stemmed from the same discriminatorycauses as his discharge.22The drier employees are required to handle wet }veneer without using gloves, which,-causes'"their hands to get cold during cold weather.The heaters had been maintained to,alleviate this situation, and their removal at this time thus would cause hardship and'physical suffering. CLEVELAND VENEER COMPANY'_623-prejudicial alteration of this condition of their employment.Ac-February 1, 1949, because they would not subject themselves to thisdiscriminatory action against them, they were thereby constructively,discharged in violation of Section 8 (a) (3) 239.We also agree with the Trial Examiner's finding that Duke Hailewas discharged on May 9, 1949, in violation of Section 8 (a) (3).The Respondent knew for some time prior to his discharge thatHaile was very active in the Union, but Haile had been reporting toboth Tousek and Pierce during this period concerning the activities ofthe Union.On May 5, 1949, however, when Pierce asked the drieremployees whether they would go to the Union for help if the plantclosed,Haile, who was wearing his union button inside his shirt,brought it into sight and said "that Union button might look good toall of us before this is over."This was the first time that Haile hadever shown his union button openly.Within a few hours, Haile wascalled into the office and told by Tousek that the pay increase whichHaile had gotten some 10 weeks earlier was all a mistake, and, thatthe Respondent would have to retract it and reimburse itself for theadditional money already paid him. The evidence indicates, however,that Haile's wage increase was not the result of any mistake.24Ac-cordingly, Haile protested the action vigorously on the ground thathe had gotten an honest raise.On May 9, Haile was discharged, notbecause of anything connected with the wage increase, but allegedlybecause he had said on May 5 that he was going to quit anyhow.As we interpret these circumstances, however, we think it clear thatthe Respondent was otherwise motivated in discharging Haile.Be-cause of his reporting to the Respondent concerning union activities,the Respondent originally considered Haile as an undercover agentfor it," as found by the Trial Examiner, or at least as not being asgenuinely prounion as his outward activities would seem to indicate.The incident of May 5, however, was a clear indication to the Re-spondent that Haile had-been more genuinely enthusiastic about theUnion than the Respondent had suspected, or at least now was so.Because of his newly displayed bona fide adherence to the Union byHaile, the Respondent decided to terminate his employment.TheSee PacificPowder Company,84 NLRB 280.We base this finding on the fact that(a)Haile'swage increase was given to himshortly after lie was promoted to "head bundler," (b) it is unlikely that such a mistakewould not be discovered for 10 weeks, and (c) the Respondent's contention that Piercehad no authority to grant the increase is refuted by the fact that Pierce authorized anincrease for employee Hadnot about the same time.21 It should also he noted that Haile was with employee steward on the occasion whenTousek requested Steward to attend a union meeting at the Hollis store and to give him areport on those in attendanceat themeeting. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent at first on May 5 employed the pretext of an alleged mis-taken wage increase as a means of inducing Haile to resign.Whenthis stratagem failed in its purpose, the Respondent discharged Haileoutright on May 9.Haile, however, had been induced by the retrac-tion of the wage increase to say that he was going to resign, and this,was utilized by the Respondent in an attempt to establish a lawful.reason for the discharge.Accordingly, we find that the real reason for Haile's discharge washis newly displayed bona fide adherence to the Union.We are unableto accept the Respondent's assertion that Haile was discharged becauseof his previous declaration of an intention to resign as the real reasonfor the discharge in a situation, such as this, where that declarationwas directly caused by a discriminatory attempt to induce him to resignby means of retracting a wage increase falsely alleged to have beenmade by mistake.26The discriminatory attempt to induce Haile toresign, having failed in its purpose, was obviously followed up by an.outright discharge shortly thereafter that was likewise discriminatory.10.The Trial Examiner found, and we agree, that the Respondent,discharged L. Thomas, Jr., on February 2, 1949, in violation of Sec-tion 8 (a) (3). In our opinion, however, Thomas was not construc-tively discharged as found by the Trial Examiner, but was actuallydischarged.On February 1, 1949, as Dixon, Driver, and Howard left the plantbecause they could not work without the heaters, Pierce stated to,Steward : "There goes three of our Union men. Now if we can getrid of J. B. Green, Walter Ford, and Lee Thomas, Jr., that will bejust about all of the button boys 27-they will all be gone."On thevery next morning, Pierce ordered Thomas to move a "buggy" alone,.a job which requires at least two men, but which is generally done byfour men.28Thomas said he could not do this alone, but Pierce reiter-ated his order.Thomas then attempted to lift the 'buggy" with theaid of a plank, but Pierce said he didn't want him to use a plank..26Accordingly,we also find that the retraction of Haile's wage increase was a dis-criminatory change in a condition of Haile's employment, in violation of Section 8 (a) (3).We shall, therefore, in order to effectuate the policies of the Act, not only order theRespondent to repay to Haile the sum total of the wage increase already paid to Haile,but which was deducted from Haile's pay checks on the day of his discharge,as recom-mended by the Trial Examiner, but we shall also order the Respondent to include thewage increase in the sum to be paid Haile to make him whole for his loss of paybetween the date of his discharge and the date of the Respondent'sioffer of reinstate-ment to Haile,and to offer Haile reinstatement at a rate of pay to,include the wageincrease.We find it unnecessary, however, in order to effectuate the policies of the Act,to order the Respondent to pay Haile interest on the money deducted from Haile's paychecks on the day of his discharge,as recommended by the Trial Examiner.n Following the election the union'members wore union buttons.28A "buggy"weighs between 250 and 300 pounds. CLEVELAND VENEER COMPANY625,Thomas again said that he could not do the job alone, and Pierce toldhim that if he couldn't, to "go on home."Thomas then objected to.Pierce cursing him,29 and said that he would rather go home than have-Pierce curse him, to which Pierce replied, again with profanity, "that's.what I mean; you go home." Thomas then left the plant."'In view of Pierce's stated intention on the previous day to get ridof Thomas and the other two remaining union members, we find thatPierce's order that Thomas perform an unreasonably difficult, if not aphysically impossible task, was deliberately contrived by the Respond--ent to rid itself of Thomas because of his union membership.As inthe case of Haile, the Respondent was also attempting to create therebya lawful reason that might be utilized to justify Thomas' dischargein this case, an expected but justified refusal by Thomas to complywith the order.Under such circumstances, however, insubordinationis no defense,31 particularly where, as here, it is the result of an orderthat is unreasonably difficult, if not impossible, to obey.Accordingly,we find that the real motive behind Thomas' discharge was his unionmembership.32We conclude that Thomas was actually discharged, and not merely-constructively discharged, by virtue of Pierce's order, after Thomas'"second refusal to lift the buggy alone, that Thomas "go on home."Al-though precise language to the effect that Thomas was actually being-discharged was not used, such an intent was clear, as was emphasized.by Pierce's further statement to Thomas that "that's what I mean;you go home." Thomas did say that he would rather go home.than have Pierce curse him, but this statement was made after Piercehad already effected the discharge by telling Pierce to "go on home."-In any event, this statement by Thomas was simply one of opinion orintention and did not constitute an actual quitting by Thomas.More-over , Thomas left the plant only after Pierce for the second time or-dered him to "go home."Under such circumstances, we think it clear,that Thomas did not quit, but was actually discharged.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, International'All of Pierce's remarks had been accompanied by profanity.20 Because Pierce refused to give him his check at this time,Thomas returned to the plantfor it that afternoon,at which time Pierce again told Thomas that he couldn'twork anylonger."L & H Shirt Company, Inc.,84 NLRB 248.31Cf.L & H ShirtCompany, Inc.,supra. c626DECISIONS OF NATIONALLABOR RELATIONS BOARDWire-Bound Box Company, d/b/a Cleveland Veneer Company, andits officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Engaging in surveillance of its employees' activities in Inter-nationalWoodworkers of America, CIO, or in any other labor or-ganization ;(b)Making promises of benefits to its employees in return for theirdisavowal of the above-named, or any other, labor organization, ormaking threats of reprisals to its employees in return for their ad-herence to the above-named, or any other, labor organization ;(c)Discouraging membership in the above-named, or any other,-labor organization of its employees, by discharging, constructively.discharging, refusing to reinstate any of its employees, or by discrimi-nating in any other manner in regard to their hire or tenure of em-ployment or any term or condition of their employment; and(d) In any other manner interfering with, restraining, or coercing-its employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist International Woodworkers ofAmerica, CIO, or any other labor organization, to bargain colectively:through representatives of their own choosing, and to engage in con=certed activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all of such ac-agreement requiring membership in a labor organization as a, condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies- of the Act :(a)Offer to Leo Hollis, Cora Stots, Easter Buckley, Leevia Jones,Rosa Timmons, Jessie Crawford, Prince Connor, Ernest Dixon,Charles Driver, Bonnie Howard, Lee A. Thomas, Jr., and Duke Haile,immediate and full reinstatement to their former or substantially'equivalent positions, without prejudice to their seniority or otherrights and privileges and make each of them whole in the manner:set forth in that section of the Intermediate Report entitled "Theremedy" ; 33(b)Provide the drier employees with some safe method of warm-ing themselves during working hours equivalent to that which theyenjoyed prior to the removal of the heaters;(c)Permit the employees to borrow small sums of money from itto the same extent and under the same regulations as was done priorto the time that the Respondent "tightened up" its loan policy;33 Inthe case of Haile, reinstatement is to be offered, and he is to be made whole for.loss of pay, in accordance with footnote 26,supra. CLEVELAND VENEER COMPANY627(d)Post at its plant in Cleveland, Texas, copies of the notice at-tached hereto and marked Appendix A.34Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by a representative of the Respondent, beposted by the Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial; and(e)Notify the Regional Director for the Sixteenth Region inwriting within ten (1.0) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.APPENDIX ANOTICE TO ALL E]IIPLOY RH:9Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT engage in surveillance of our employees' activities111 INTERNATIONAL WOODWORKERS OF AMERICA, CIO, orinany otherlabor organization.WE WILL NOT make promises of benefits to our employees inreturn for their disavowal of the above-named, or any other, labororganization, or make threats of reprisal to our employees inreturn for their adherence to the above-named, or any other, labororganization.WE WILL NOT discourage membership in the above-named, orany other, labor organization of our employees, by discharging,constructively discharging, refusing to reinstate any of our em-ployees, or by discriminating in any other manner in regard totheir hire or tenure of employment or any term or condition oftheir employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist INTERNATIONALWOODWORKERS of AMERICA, CIO, or any other labor organization,to bat-gain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of'" In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice, before the words, "A DECISION AND ORDER," thewords, "A DECREE OF THE UNITED STA'L'ES COURT OF APPEALS ENFORCING."889227--.51-vol. 89--41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining or other mutual aid or protection, and torefrain from any or all of such activities except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.WE WILL provide our drier employees with some safe methodof warming themselves during working hours equivalent to thatwhich they enjoyed prior to the removal of the heaters on January27, 1949.WE WILL permit our employees to borrow small sums of moneyto the same extent and under the same regulations as was doneprior to, January 27, 1949.WE WILL offer Prince Connor immediate occupancy of hisformer or equivalent living quarters in a company-owned houseon the same terms accorded other employees together with afinancial adjustment for any losses he may have suffered by reasonof the eviction.WE WILL offer to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.Leo HollisCora StotsEaster BuckleyLeevia JonesRosa TimmonsJessie CrawfordDuke HailePrince ConnorErnest DixonCharles DriverBonnie Howard-Lee A. Thomas, Jr.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.INDIANAPOLIS WIRE-BOUND Box COMPANY,D /B/A CLEVELAND VENEERCOMPANY,Employer.Dated ----- By------------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. CLEVELAND VENEER COMPANY629INTERMEDIATE REPORTMessrs.James P. WolfandJoseph A. Jenkinsfor the General Counsel.Paul Y. Davis,of Indianapolis,Ind., for the Respondent,Paul C. White,of Marshall,Tex., for the I. W. A.,S'TATE`MENT OF THE CASEUpon a first amended charge duly filed June 9, 1949, by International Wood-workers of America, CIO, herein called the Union, the General Counsel of theNational Labor Relations Board, herein called respectively the General Counseland the Board, by the Regional Director for the Sixteenth Region (Fort Worth,Texas), issued his complaint, dated July 8, 1949, against Indianapolis Wire-Bound Box Company, d/b/a Cleveland Veneer Company, herein called theRespondent, alleging that the Respondent had engaged in, and was engagingin, unfair labor practices affecting commerce within the meaning of Section 8 (a),subdivisions (1) and (3), and Section 2, subdivisions (6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the complaint and amended charge, together with notice of hearingthereon, were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint, in substance, allegedthat (1) the Respondent discharged, or caused the resignation of, a number ofits employees on certain specified dates and thereafter refused to reinstate saidemployees because of their union activities and because they joined or assistedthe Union, or engaged in other concerted activity for the purpose of collectivebargaining or other mutual aid or protection ; and (2) the Respondent, by variousenumerated acts set forth in said complaint, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.Prior to the hearing, the Respondent filed an answer admitting in generalthe allegations of the complaint as to the jurisdiction of the Board but denyingthe commission of any unfair labor practices.Pursuant to notice, a hearing was held in Conroe, Texas, from July 26 toAugust 3, 1949, before the undersigned, the Trial Examiner duly designated bythe Chief Trial Examiner. The General Counsel and the Respondent wererepresented by counsel and the I. W. A. was represented by its organizer.Allparties participated in the hearing and were afforded full opportunity to beheard,' to examine and cross-examine witnesses, and to introduce evidence per-taining to the issues.Oral argument at the conclusion of the hearing waswaived, subsequently the Respondent filed a brief which has been considered.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Indianapolis Wire-Bound Box Company is a corporation duly organizedand existing by virtue of the laws of the State of Indiana and authorized to dobusiness in the State of Texas since July 8, 1937.The Respondent maintainsits principal office and place of business at 1300 Beecher Street, Indianapolis, 630DECISIONS OF NATIONALLABOR RELATIONS BOARDIndiana, and operates plants in Louisiana, Mississippi, and Texas, including theRespondent's plant at Cleveland, Texas.The Respondent is now and has beenat all times material herein continuously engaged at its plant at Cleveland, Texas,in the purchase of lumber, the processing of veneer from such lumber, and theshipping of this veneer to its plants in Mississippi and Louisiana. In the courseand conduct of its business, the Respondent causes, and has continuously caused,a substantial amount of materials used in the manufacture, sale, and distributionof veneer and related products to be purchased, delivered, and transported ininterstate commerce from and to the States of the United States other than theState of Texas from its Cleveland, Texas, plant.The Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalWoodworkers of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.III.THE -UNFAIR LABOR PRACTICES 'A. Interference, restraint, and coercion1.SurveillanceIn the latter part of July or the beginning of August 1948, the Union, in theperson of Paul C. White, organizer, started its campaign to organize the employeesof the only manufacturing plants in the little town of Cleveland, Texas: Twoveneer plants and one sawmill.This campaign commenced with an outdoormeeting in an open space near the Santa Fe Depot at which White spoke tothe assembled employees and townspeople over a public address system attachedto his automobile.This was a well-advertised meeting.Among the first personsto arrive at the meeting were Alfred L. Pierce, Respondent's mill superintendentin charge of operations at the Cleveland mill, where the employees were pre-dominantly Negro, who brought with him, in the Respondent's pick-up truck,Foreman Marion (Dood) Jones, C. A. Pierce, W. J. Gatewood,and machinistLeon Richards.Pierce parked close by the organizer's parked automobile.E. B.Tousek, Respondent's division manager in charge of its plants at Cleveland, Texas,and Pineville, Mississippi, joined the Pierce party a little later.The presenceof these supervisory officials of the Respondent was noted by a number of theemployees present.Thereafter, I. W. A. held meetings every Tuesday night in this same open spacenear the depot until the weather required an indoor meeting place.Althoughhe admitted that he did not believe in unions himself, Superintendent Pierce con-tinued his attendance at the union meetings for two or three meetings, each timearriving in the company pick-up truck which he parked close by the organizer'sautomobile.Sometime in September 1948, the union meetings were moved to an empty storebuilding owned by employee Leo Hollis.This building is located among a fewsmall business buildings on the outskirts of Cleveland, about 300 yards from theRespondent's plant, and consisted at the time of an empty store facing onto thehighway in the rear of which Hollis had his living quarters. On one side ofthe Hollis store, about 12 or 15 feet removed therefrom, is the Galloway DrugStore and about equally distant on the other side is a radio repair store beyondwhich is a garage and automobilesales building. CLEVELAND VENEER COMPANY631After the union meetings had been moved to the Hollis store, Tousek andPierce were frequently seen in close proximity to the store at the time of thosemeetings, either standing nearby or sitting in parked automobiles.On the occasion of one of these union meetings, Tousek was standing betweenthe Galloway Drug Store and the Hollis store, facing the employees going intothe Hollis store for the meeting.On another such occasion, Tousek was seenwithin a foot or two of the side entrance to the Hollis building, which leadsdirectly into the room in which the meeting was in session.To have reachedthis spot located toward the rear of the Hollis building, Tousek had to trespasssome 15 feet or more on to private property.Upon the discovery of Tousek atthis spot, the organizer ordered the door closed.On another similar occasion, Tousek was sitting in his parked automobile about100 yards down the street from the Hollis store watching the employees gatheringfor the lneeting.Employees Duke Haile and Wayne Steward walked up behindhim while he was so engaged and spoke to him as they passed his automobile.A few, minutes later while Steward was standing in front of the Hollis store,Tousek approached him and urged him to attend the meeting and to report backto Tousek who had attended it.When Haile, Steward, and employee JamesRogers' left the building at its conclusion, they found Tousek standing a fewfeet away; from the store.The following morning, Steward reported to Tousekthe names of the employees who were in attendance at the meeting?On the Tuesday nights of union meetings, when Tousek was not in the vicinityof the Hollis store, Pierce was often seen in a car parked either directly in frontof the store, as on one occasion, or within 30 feet as on another occasion. Onone such time, Pierce stood and talked to Mrs. A. J. Phillips while her husbandattended the meeting.On this occasion, Pierce admitted looking into the meet-ing room but testified that the only person he recognized in the crowd was Mrs.Phillips' husband.'The Respondent also kept itself well informed as to the activities of the Unionand of the individuals active therein.Both Tousek and Pierce testified that theywere told by employees whenever and wherever meetings were to be held as wellas what occurred there.Frequently, these reports were received when employeesapplied to the Respondent for loans of small amounts of money.'In addition to inquiries made of employees by Respondent's supervisory per-sonnel, Pierce used to drive around the Negro quarter to see if the employeesIAll of these employees were later discharged,although Rogers was subsequentlyreemployed.2Tousek denied requesting Steward to report the names of the employees at the meetingalthough he acknowledged that on several occasions Steward had done so. Tousekattempted to explain his presence on this occasion on the ground that he had started tolook at an automobile he had learned was for sale but had been attracted by the crowdgathering in front of the Hollis store and so had parked his automobile in order to see whatthe excitement was about.He had then returned to the plant forgetting to look at theautomobile allegedly for sale and had returnedto thedrug store sometime later for aspirin,at which time he was seen by Haile, Steward,and Rogers at the conclusion of their meeting.Tousek's forgetfulness of both the automobile and of the aspirin makes this attemptedexplanation highly dubious as does the fact that Tousek actually accepted Steward's reportthe next morning.8Pierce's explanation of his presence in this vicinity on these occasions was that he wasgoing to transact business at the drug store.'Tousek contended that the employees "volunteered"this information but his testimonyin this regard does not coincide with the request he made of Steward, nor with the Pierce-Clay episode. 632DECISIONSOF NATIONALLABOR RELATIONS BOARDwere at home for, if they were not, Pierce told Steward, "they were bound to beat the Union meeting."On January `29, 1949, the Saturday following the representation election ofJanuary 27, 1949, when the Union won the right to represent the employees at theRespondent's plant, Clay, as was his almost habitual custom on Saturday nights,asked Pierce for a loan of $2 from the Respondent. Pierce indicated that hecould not make this loan but stated that, if Clay would tell him the names ofthe Union employees, he might be able to arrange it.` Clay answered that hecould not do that but could, and did, tell Pierce the names of those employeeswho were wearing' union buttons.After he had been given those names, Piercereiterated that the company rules prohibited such loans and told Clay to goget his money from the union organizer.'Subsequently, the union meetings were again moved from the Hollis store tothe "Home Help Club," a Negro organization with a meeting place in the Negroquarter of the town. Steward, who was then the Respondent's bookkeeper, wasrequested by Tousek to attend one of these meetings at the club and Piercerequested Goodall, a Negro lead man, to guide Steward to the club.Howeverboth Steward and Goodall were refused admission to the meeting.'Both Tousek and Pierce denied that their presence so often in the immediatevicinity of union meetings was for the purpose of spying on the Union or on theemployees.However, even in the absence of the solicitation of information fromSteward and Clay,'the presence of these officials on meeting nights was too fre-quent and in too close proximity to the union meetings to have been purely for-tuitous or coincidental.Both testified that they attended the original meetingout of mere curiosity and that their presence at the vicinity of the Hollis storehad to do with business which they were transacting at the drug store. Theyalso testified that they were able to identify almost none of the employees presentat the meetings because the meetings were held after dark.However, Pierce wasable to testify that townspeople were in attendance at the meetings at the Santa FeDepot.The employees were able to see the Respondent's officials. If townspeo-ple could be identified at those meetings and in that light, so could the employees.Respondent's officials made no efforts to hide their presence, parking in con-spicuous places apparently for the purpose of exploiting their presence near themeetings designed for the employees in order to frighten those employees.In the light of all the evidence, the undersigned is convinced, and finds, thatthe Respondent kept the activities of both the Union and of its employees underclose surveillance for the purpose of interfering with, restraining, and coercingthe employees in their rights to form, join,and assist labor organizations asguaranteed in Section 7 of the Act.2. SpeechesAlmost immediately after the union meetings were moved to the Hollis store,Respondent's campaign of interference and coercion was augmented.On Tues-"The Respondent's loan policy will be discussed hereinafter at greater length.6 Pierce told several different versions of this episode,commencing by denying the factthat they had ever refused Clay a loan, but later admitting that he had refused to loanmoney to Clay.In this, as in most of the rest of his testimony,Pierce proved to be a veryforgetful and changeable witness, in whose testimony the undersigned could place littlecredence.7Pierce's version of this differs from that found above, although he acknowledges thathe suggested Goodall to Steward as a guide to help him locate the club house.Tousek alsodenied making this request of Steward. CLEVELAND VENEER COMPANY633day, October 5, 1948, at about 4 p. m., just prior to the second union meeting tobe held in the store building, the Respondent discharged employee Leo Hollis,the owner of the building.' The discharge of the owner of the building in whichthe Union was then meeting must necessarily have had a coercive effect whenannouncedto the employees attending that meeting.Promptly after the meetings started in the Hollis store, Tousek called the em-ployees togetherin the millshed and spoke to them. In this speech, Tousek ex-plained that the Respondent had learned that the meetings were then being held.in the Hollis store and that he wanted the employees to know that the Respondentwas not obstructing the holding of the representation election as the Unionclaimed, but that, as soon as the Board could process the Union's petition forcertification, the election would be held.He then told the employees that theRespondent had been planning a number of benfits for the employees, such ascompany-paid insurance and hospitalization, the construction of more low rentalhousing, and a possible wage increase but that the Respondent could not go for-ward with these plans while the Union was around. Tousek statedthat, as soonas the employees "got rid of the C. I. 0.," the Company would go ahead with theinstallationof these intended benefits.Tousek stressed the fact that Respondentwanted to give the employees the company-paid insurance, low rental housing, andpay raises but was prevented from so doing by the presence of the Union. Hefurther stressed the fact that `,`fooling around" with the Union would do the em-ployees no good, that there was nothing to the Union, and added that the em-ployees could get rid of the Union if they would quit attending the union meet-ingsand thereby show a complete lack of interest in it.Tousek then turned to Prince Connor,' a Negro who was very active in theUnion acting as liaison man between the Negro employees and the organizer andin signingup Negro employees to membership, and stated that he was "surprisedto see" Connor at the union meeting at the Hollis store."After telling Connorin the presence of the other employees that he (Tousek) did not want the Union,Tousek ended this conversation with Connor with the admonition that "later onthere is going to be a change made." 11Following this talk by Tousek, Pierce frequently spoke to small groups ofemployees as he walked around the mill, informing them that Tousek had anumber of plans on his desk which would benefit the employees and which theRespondent wanted to put into effect but could not do so so long as the employeescontinued to "fool around with the CIO" and so long as the CIO continued toorganize.Pierce mentioned both the insurance and possible pay increases inthese various conversations.A.day or two before the election of January 27, 1949, Foreman Gray, who hadbeen following General Manager Barnhill of the parent corporation around8This discharge will be treated hereinafter.°At the hearing Connor spelledhis name both"Connor" and"Conner."80Tousekdenied havingmade thisstatementas well asthe other statementscontained inthe paragraph.11Tousektestifiedthat he made this talk merely to dispel the union report that theRespondent was obstructing the holdingof theelectionand that theinsurance,housing,and pay increaseswere brought up by questions asked by Jones,a foreman,Goodall, leadman, and some unknown person.The undersigned doubts if any questions were asked atthat meeting as noneof the employee witnessescould remember any and because none ofthese alleged benefits(except possiblyinsurance)were known to any of theemployees.Even if the benefits ofwhich theemployees were toldthey werebeing deprived by reasonof their unionactivitywere broughtto the attention of theemployees by these allegedquestions, it would notlessen the unfair labor practice of promising benefits to the employeesin return for the cessation of unionactivity in any way. 63.4DECISIONS OF NATIONALLABOR RELATIONS BOARDthe plant on an inspection trip, told a group of employees : "Boys, if I were abetting man, I would bet that if this place goes non-Union, we would get anickel to a dime raise in less than a week."Barnhill had told Gray previouslythat the men were in line for a raise.However no raises were given despiteTousek's, Pierce's, and Gray's statements.On January 26, 1949, the day before the scheduled election, Barnhill toldTousek, some of the foremen, and bookkeeper Steward, that he Would give $500and a 5- or 10-cent an hour wage increase for a nonunion vote in the Boardelection the following day.12On the afternoon of this same day, Tousek gave another talk to the employeesassembled for the occasion in which he reiterated to the employees that "noUnion could possibly get you more than the employees already had," l3 andthat the employees did not need a representative as they could always comeand talk to him.He then extolled the Company for raising wages, giving paidvacations and bonuses, and pay for nonworked holidays "without urging orcoercion from anyone."He stated that the Respondent had rushed the rebuildingof the Cleveland plant after the fire of May 1, 1948, solely in order to returnthe employees to work-and not for the veneer which the plant manufactured.He added: "Right now, we should be shut down in order to give Fernwood (thecompany's box factory to which the veneer from the Cleveland mill is shipped)a chance to come out from under the huge supply of veneer that they have." 14He then inquired if the employees knew what the Union would cost them ininitiation fees, dues, fines, and assessments, and if they knew they could beassessed to help pay for strikes of other unions in other locations, especiallyin Detroit.After deriding the Union for the contractproposals made to anothermill and after reminding the employees that all unions become involved in strikesand that strikes cause losses of pay requiring years to recoup, he ended histalk with the following:It's easy to unionize-you get lots of willing help any time you make upyour mind. It's mighty hard to undo it, once it's done. It's like the itch-it sneaks up on you and you've got it, but it takes a lot of doing to get shutof it.Let me say again, your best interest lies in voting "no"-on the right-hand side of the ballot.Believe me, I know. And remember, anything youhave said or anything you have signed does not bind you, you can change yourmind up until the time you drop your ballot in the box.Remember-vote-on the rightside-mark the "0."After Tousek had finished, Bertha Hadnot asked Tousek how she could voteagainst the Union.Tousek carefully explained again to her that to vote againstthe Union, the employee should mark an X in the box underneath the letter "O"contained in the word "no" on the ballot. This further instruction coincidedexactly with the last statement made by Tousek in his prepared talk which consti-tuted a direction, if not, an order, to vote against the Union 1112Barnhill did not deny that he made this statement or his earlier one.isThis appears to conflict with Barnhill's statements.34This contention of the Respondent will be discussed under the discharges of January1, 1948.15The following morning at 6 a. m. Hadnot was in Tousek's office at the plant whereTousek again showed Hadnot how to vote against the Union.Early in February Hadnotwas rewarded with a 5-cent increase in wages, her second such increase in a period of lessthan 3 months.The other women employees who all were union members,had beendischarged on January 1, 1949. CLEVELAND VENEER COMPANY635At the conclusion of his speech Tousek asked if there were any questions.Employee L. A. Thomas inquired : "As you have said that the Union wasn't goingto benefit us any and make our working conditions worse and not raise the pay,why is it that the Company is against the Union?" Tousek answered that hethought the Union was bad for both the employees and the Respondent for thenecessity of having to deal through an intermediary and in accordance with aunion contract would prevent personal dealings between the employees and theRespondent, and that thereby the employees would suffer. The meeting thenbroke up.However, Tousek saw Thomas as Thomas was checking out of the plant thatevening and, desiring to clarify the point lie had made in his speech, calledThomas over.Tousek recalled to Thomas the time of his wife's first pregnancywhen Thomas had come to him. "with tears in his eyes" requesting financialhelp in getting his wife into a hospital.Tousek then reminded Thomas howthe Respondent had taken his wife to the hospital and taken care of her without"any fuss."Tousek went on to explain that, if there had been a union contractin existence then, the Respondent could not have clone that for, if it had done itfor one employee, it would have had to do it for all which the Respondent couldnot have afforded.18Thomas then stated that this time he was going to be ableto take care of his wife's then pregnant condition of which Tousek was aware.Tousek ended the conversation by saying : "That's fine, I hope you are, but youhad better give it some thought between now and morning." 14This clarification of the meaning of his speech clears up any possible doubtas to the meaning which Tousek intended to convey therein to the employees.Just as at the time of the first speech Tousek had attempted to coerce and inter-fere with the employees' freedom of choice by enumerating the benefits whichthe Respondent had planned for its employees when the Union would no longerbe at the plant, so Tousek intended to interfere in this second speech by imply-ing that the presence of the Union in the plant would cause the withdrawal ofthe benefits which the employees had been receiving theretofore.According toTousek's own interpretation of his speech, this speech, as well as the earlier one,contained threats of reprisal and promises of benefits to the employees in returnfor their withdrawal from the Union and was therefore clearly coercive and notprotected by Section 8 (c) of the Act as claimed by the Respondent. Viewed inthe light of all the circumstances surrounding his speech, the discharge of LeoHollis, the surveillance of union meetings, the sudden discharge of all the unionwomen employees and Prince Connor on January 1, the retention of the onlynonunion woman employee in the plant, as well as the many antlupion state-ments made by Respondent's supervisory personnel, the last paragraphs ofTousek's speech amounted to an order upon the employees to vote against theUnion or to subject themselves to the type of coercion, intimidation, and inter-ference in which the Respondent had previously been engaged.The subsequentwithdrawal of beneficial working conditions following the election in which theemployees selected the Union as their bargaining agent despite the Respondent'scampaign, proves the truth of the above finding.The undersigned finds that the surveillance of union meetings, the promises ofbenefits to the employees as soon as the Union was eliminated, the threats of'Thomas'version of this conversation is almost identicalwith thatof Tousek exceptthat,according to Thomas, Tousek was a bit more explicit,stating : "If you go and jointhe Union,we cannot put your wife in thehospital" and "if you join the Union,we can'thelp you."17Obviouslya reference to the election on the following morning, 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoorer working conditions if the Union succeeded,the discharge of the ownerof the building used for union meetings,the discharge of all the union womengraders while the one nonunion woman employee was retained,constituted acampaign of interference,restraint,and coercion to deprive the employees of therights guaranteed to them in Section 7of the Act.3.Threat to remove the plant from ClevelandOn the evening of January 27, 1949, when it appeared that iii all probabilitythe Union had won the right to represent the employees at the Respondent'splant despite the fact that the Respondent had succeeded in eliminating anumber of union votes by the discharges of January 1, 1949, and in having anumber of its foremen vote in the election, Tousek and Pierce appeared atthe home of employee Jim Clay and asked him where they could locate employeeWeston Bennett, a keyman in the operation of the plant.When Clay said thathe could locate Bennett, Clay was invited into the automobile and the men setoff to find Bennett.Not finding Bennett the party went to the home of ChesterFletcher where Tousek talked to him without Clay being present.Then, withClay, went in search of Otis Bartee, another keyman known to be antiunion.On this occasion when Bartee was located, Clay went into the house with Tousekand Pierce.Tousek told them that he was picking the oldest hands at the millto find out if they would go to Mississippi to open another mill there in casethe Cleveland mill shut down.Clay told Tousek that he would go and, whenBartee was asked if he would go, Bartee replied, "Yes, I would go ; I would doanything against the Union."About the same time Bookkeeper Steward was asked if he would go to Missis-sippi to open a mill there if the Cleveland mill was closed.On one occasion prior to the date of the election, Pierce made the statementto a number of employees that if the plant went Union, he would shut it downbecause he would not work with the damned CIO.Although the Cleveland mill was never closed, it is obvious that these threatsto shut down the plant were made in order to interfere with, restrain, and coercethe employees into deserting the Union in violation of Section 8 (a) (1) ofthe Act.4.Changes in working conditionsa.Removal of the heatersThe Respondent's plant at Cleveland, especially the mill and the drier, ishoused under a quonset-shaped roof without sidewalls.At least since 1947 whenTousek became manager of the Cleveland mill, the Respondent had maintainedgas heaters at both ends of the drier during the winter season in order that theemployees could warm themselves during working hours.Both veneer plantsin Cleveland had been forced to provide heat for their employees during thecold season because the men are required to handle wet veneer without usinggloves causing them to get cold.For many years, it had been customary forthe employees working at the Cleveland plant to repair to the boiler shed in orderto warm themselves during the cold weather also.This was a long and well-establishedcustom among the employees and known to the Respondent.Many months prior to January 27, 1949, the Respondent had reinstalled thegas heaters at both ends of the drier so that these heaters would be availablefor the use of the men working the drier which generally operates 24 hoursa day., CLEVELAND VENEER COMPANY637These heaters had been used during the winter of 1948-1949 to and includingthe morning of January 27, 1949, the day on which the Union won its election.Following the election on the morning of January 27, the two heaters were sud-denly removed upon the orders of the Respondent. Since that time, the heatershave never been replaced and the employees have been denied the privilege ofrepairing to the boiler shed in order to warm themselves.Thus, the employeeshave been deprived of the means of warming themselves during working hours,a condition of work which they had enjoyed for many years prior to theelection.Significantly,when Pierce was asked by the employees about the heatersand the lack of heat, Pierce told them that the "Union could furnish the heat,now" and that the employees would have to go to the Union for their heat 'Following the election, Pierce refused to allow the employees to go to theboiler room for the purpose of getting warm and would order any employee, whowent to the boiler room for that purpose, out of the boiler room.Upon orders from Pierce, the shift foremen also refused to allow the employeesunder their supervision to go to the boiler room to get warm except that, onoccasions on especially cold nights, a foreman did grant such permission to someof the employees.At the hearing, Pierce insisted that such foremen were dis-obeying orders of long standing in allowing the employees this privilege.At the hearing, the Respondent maintained: (1) That the rule prohibitingemployees from warming themselves at the boiler shed was a long-establishedrule of the Respondent; (2) that the heaters at the end of the drier had beenremoved long before January 27, 1949; and (3) that the heaters at the ends ofthe drier were removed solely as a safety precaution against fire.As to the Respondent's first contention, if there ever had been a rule againstthe use of the boiler shed by the employees for the purpose of warming themselves,it had long before fallen into disuse as it was common practice and well known tothe Respondent that the boiler shed was being used for this purpose by its em-ployees.Furthermore, until after the election, none of the Respondent's super-visory force even attempted to enforce any such rule. Immediately after theelection, however, the supervisory force was instructed to enforce the rule.Thereis no showing that the practice was any more dangerous after the Union had wonthe election than it had been prior thereto.As to the Respondent's second contention, the evidence is convincing that theheaters were in use on the morning of January 27, 1949.Although Tousek hadtestified on direct examination that he ordered Pierce to remove the heaters inthe early part of January, it is apparent, from Tousek's own testimony on cross-examination, that the heaters were not removed at that time and that the heatersremained available even on the morning of January 27,A wholly disinterestedwitness,Weston Bennett, testified positively that he Warmed his hands at theheater at the tail end of the drier while on his way to vote on January 27. Thistestimony corroborates that of other witnesses and convinces the undersigned thatthe heaters were in place and in use on the morning of January 27.As to the Respondent's third contention, Tousek testified that early in January1949, he was informed that a fire had been started by the heater at the tail endof the drier and that thereupon he ordered the two heaters removed instantly.Certainly, the Respondent would have the right to remove the heaters as a safetymeasure without the commission of an unfair labor practice if that were thecase.However, the evidence in this instance does not justify that conclusion."Pierce deniedmaking the above statements. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDThe facts, as testified to by the Respondent's own witnesses, show that early inDecember 1948, there was a fire at the feeder end of the drier possibly started bythe heater there and that, on this occasion, the fire was extinguished and theheater put back in use without comment.Furthermore, the facts regarding thefire set by the heater at the tail end of the drier show that the watchman whodiscovered it, extinguished it, put a few more bricks under the heater, and relit itthe very same night.The facts further show that, despite Tousek's testimonyregarding the alleged emphatic nature of his order to remove the heaters, Piercewas so unimpressed thereby that the heaters were in use for at least 2 weeksthereafter and were still connected at 6 a. in. January 27, according to Tousek'sown testimony-and, according to the reliable testimony of the other witnesses,were actually in use in the building at least until after the Union had won theelection on January 27.The undersigned does not believe that the heaters wereordered removed before January 27 nor that the heaters were removed to protectagainst fire.The Respondent made no attempt to explain why, if the fires werecaused by defects in the heaters as claimed, new heaters have not been installed.Nor did the Respondent attempt an explanation why, if the fire hazard were sogreat, the first alleged fire was treated in such cavalier fashion.Nor do thealleged fires explain the sudden refusal of the Respondent to allow the employeesthe right to get warm in the boiler room.Under all the circumstances, the undersigned is convinced and finds, thatthe heaters were removed on the Respondent's orders on January 27, 1949, aspart of the Respondent's campaign to coerce and intimidate its employees andto convince the employees that working conditions in the plant would becomeworse with the Union in the plant.b.Respondent's loan'policyRespondent pays its employees each Saturday.This payment represents themoney earned by the employee during the week ending the previous Saturday,thus the Respondent always retains 1 week's pay due the employees.For many years, it has been the Respondent's practice to allow employees toborrow small amounts of money up to $10, secured by the week's earnings re-tained by the Company. The Respondent secured repayment ,of the loan by de-ducting that amount from the wages to be paid the employee on the followingSaturday.Withsome employees,borrowing small amounts of money becamealmost a weekly custom.However,on January 28, 1949, the day following the election in which the em-ployees, selected the Union as their bargaining representative,Tousek suddenlyordered a"tightening up" of this loan policy and that the customary small loanswere to be discontinued.Although counsel for the Respondent attempted through a question to fix thedateof this change as early as October 1948,none of the Respondent'switnessesdenied that the change occurred on January 28, 1949, and,in fact, admittedthat the policy had been"tightened up." 19As has been found heretofore,when refusing to grant such customary loansimmediately after January 27, 1949,Pierce told the employee that he couldget his money"from the Union"or from the union organizer from then on.Although Tousek without doubt was correct in stating that the practice hadbecome inconvenient and burdensome to the Respondent,still that does not ex-39Tousek testified that originally the loans had been restricted to "new employees."Obviously,this restriction had been abandoned years before. CLEVELAND VENEER COMPANY639plain why the practice was suddenly changed the day following the Union'svictory at the election. Surely, the practice was as burdensome before the elec-tion as it was afterwards. Again, the timing of the change is important. Cer-tainly, the union election acted as a catalytic agent upon the Respondent aboutboth the loans and the heaters.Very apparently, the Respondent was making theworking conditions of the employees as uncomfortable as possible after Jan-uary 27 in conformity with Tousek's oral prognostication and in retaliation forthe votes in favor of the Union.The undersigned, therefore, finds that the Respondent removed the heaters onJanuary 27, 1049, and tightened up its loan policy on January 28, 1949, as an in-tegral part of its campaign designed to interfere with, restrain, and coerce theemployees in violation of the rights guaranteed to them by Section 7 of the Act.B.The discharges1.Leo HollisLeo Hollis commenced his employment with the Respondent in 1941 and con-tinued that employment off and on. until his discharge on October 5, 1948.Hislast period of employment as a millhand commenced in April 1948. Some 30or 40 days prior to his discharge, Hollis had requested a transfer from his jobas a millhand due to an infection in his hands caused by handling wet veneerand was thereupon assigned to cleaning up the yard and plant with a tractorand wagon.Hollis attended the union meetings at the Santa Fe Depot and joined theUnion at one of those early meetings.He became an unofficial organizer forthe Union, distributing union literature and signing employees to membership.Sometime in September when the Union required an indoor meeting place,Hollis' offer of his vacant store for that purpose was accepted.As has pre-viously been found, the Respondent promptly learned of that fact and continuedkeeping the Tuesday night meetings after their transfer to the store undersurveillance. ,On the afternoon of October 5, 1948, a Tuesday, Hollis was working at theplant as usual. In the course of his duties he took a piece of veneer to Fore-man Gray to find out from him how it should be cut.-1 Gray was talking tosome unknown individual as Hollis walked up behind them and stopped.WhileHollis waited for him to finish, he heard Gray say: "If there isn't somethingclone, this place is going Union."The unknown individual answered that hewould tend to it.21That same afternoon about 4 p.m. Hollis was called to the office where theRespondent discharged him without previous notice.As Office Manager Roed-erer := countersigned the check for Hollis, he remarked to Bookkeeper Stewardthat Hollis had distributed union literature in the plant and added : "That wep At the beginning of the hearing the Respondent contended that Tousek and Piercewere the only supervisors in the plant.However, by the end of the hearing, it appearedto be admitted by all that R. L. Gray, Warren Anderson, C. A. Pierce, and W. H. Kornegaywere supervisors and, therefore, the undersigned will not discuss the evidence upon whichtheir supervisory status was based.21Gray testified that he could not"remember"this conversation.Hollis further testi-fied that, in the same conversation between Gray and this unknown individual,mentionwas made of the fact that the Union was meeting at the Hollis place.As it is clear thatthe Respondent was aware of that fact,the undersigned makes no finding as to whether itwas mentioned in the conversation referred to above or not.22Roederer was laid off the following day. 640DECISIONSOF NATIONAL LABORRELATIONS BOARDwill not stand for." 23Although Hollis stated at the time he receivedhis checkfrom Roederer that the Company was firing him for union activities, the Re-spondent did not choose to give him any explanation for his discharge.Following the first meeting at the Hollis store, as previously found, Tousekmade his first speech wherein he promised the employees benefits as soon asthey got rid of the Union and urged them to show their disinterest in the Unionso that the Union would leave.Four hours before the beginning of the secondunion meeting at the store, the Respondent discharged the employee who ownedthe store in which these union meetings were being held without explaining thereason therefor.At the hearing, the Respondent contended that it discharged Hollis becausehis clean-up work had been finished and because he did not want to workhandling wet veneer because of the infected condition of his hands, so thatthere was no other employment available for him. On direct examination,Tousek stated that on October 5 it seemed to him that the work Hollis had beendoing "was pretty well done" and that there was not very much more work ofthat sort remaining, so that he decided to eliminate the job at that time.Oncross-examination, however, Tousek testified that "the mill was shining likea new dime" when he decided to discharge Hollis. The facts show, however,that, although Hollis was not directly replaced by any one "full time"employee,the work which he had been doing was thereafter continued by others, eitherby working overtime or in slack periods. It, therefore, appeared that thereremained work for Hollis to do.The undersigned is, therefore, unable to believethat Hollis' job suddenly evaporated by completion on October 5, 1948.The discharge of Leo Hollis without notice, without explanation, and withoutany other apparent cause than the fact that he was the owner of the buildingin which the Union had held one previous meeting, coining as it did suddenly 4hours before the scheduled opening of the second union meeting to be held inhis building, speaks for itself.It clearly indicates the Respondent's disapprovalof his having let the building to the Union for union purposes.A more effectivemethod of proving and announcing to the employees the dangers implicit inunion adherence is almost impossible to conceive.Actions often speak louderand more effectively than words.The news of Hollis' discharge would neces-sarily be brought home immediately to those very persons most directly to beaffected by such coercive tactics.Because of the ownership and use to whichhis building had been, and was being, put, Leo Hollis at this time was the symbolof the Union.His discharge at this time and for no other apparent causeclearly proved to the employees the Respondent's feelingstoward the Union andthose of its employees who adhered to the Union. Those in attendance at themeeting held 4 hours after Hollis' discharge were those persons most vulnerableto any future coercive antiunion action by the Respondent upon whom the newsof the discharge of Leo Hollis for allowing the Union the use of his buildingfor the purpose for which it was then being utilized would be most effective.Therefore, the undersigned finds that the discharge of LeoHollis onOctober5, 1948, was caused by his membership in, and activities on behalf of, the Unionand was for the purpose of interfering with, restraining,and coercing itsemployees in order to discourage membership in the Union.20Roederer was not called as a witness nor was he shown to be unavailable.Duringthe absence of Tousek in August 1948 while he investigated the possibilities of anotherposition,Roederer was in charge of the office.Upon Tousek's return to the Respondentin early September 1948 Roederer continued to act as clerk in charge of the office. CLEVELAND VENEER COMPANY6412.The discharges of January 1, 1949On January 1, 1949, the Respondent discharged Cora Slots, Easter Buckley,Leevia Jones, Rosa Timmons; 4 Jessie Crawford, Prince Connor, and JamesRogers.On December 29, 1948, the Board issued its Order directing an election amongRespondent's employees to determine the question concerning representation.This Order was received by Respondent in due course of the mail on or aboutDecember 31, 1948.By letter dated December 27, 1948, Tousek was asked "to curtail productionimmediately" by O. F. Bierbaum, manager of Respondent's box factory whichwas the Cleveland plant's sole customer, because of excess inventory andcongestion caused by the storage of such inventory at the box factory 26On December 31 Tousek and Pierce discussed laying off part of the personneland made up a list of persons to be discharged.While discussing those to belaid off Tousek stated that they were discharging the persons on the list becausethey "knew that they would vote for the Union." 29On January 1, 1949, the Respondent discharged Cora Slots, Easter Buckley,Leevia Jones, Rosa Timmons, Jessie Crawford, women, together with PrinceConnor and James Rogers. .The first five were employed as graders who eliminated the bad pieces ofveneer as they traveled down the grading table from the lathe to the drier.They also operated the'slitters and, occasionally, the ripsaw.Respondent alsoemployed some men as graders.The lead man in the crew was Ed Goodall.In making the determination of the individuals to discharge, Tousek first de-termined to discharge all the women employees, all of whom except BerthaHadnot were known by the Respondent to be members of the Union 27 but re-considered and decided to retain the antiunion Bertha Hadnot in place of JamesRogers whom Tousek had seen attending a union meeting. Connor, of course,was a particularly prominent member of the Union in signing Negro employeesto membership and as liaison man between the organizer and the Negro employees.On December 31, 1948, Buckley had asked Pierce for a company loan of $5.Pierce agreed telling her to get her money the following day in the office.WhenBuckley appeared the next morning, Pierce told her of the layoff and gave herthe checks due her.As Buckley left the office, Pierce followed her and told herthat the reason he was laying them off was because he knew that they "had alljoined the Union."He added, "I know you all have been going to the meetingsat Hollis' and that's why I can't work you all, on account of the Union. I amnot going to have that-I can't work you with the Union. I am not going tohave the damn CIO Union in my place." 2e24This name is spelled both "Timmons"or "Kimmons"in the transcript.21This letter is unique in several aspects:(1) Bierbaum had no authority over Tousekwho received his orders directly from Indianapolis;(2) this is the only order Tousek everreceived from Bierbaum;and (3)the request has never been countermanded although theCleveland mill was in full production by February.26This is one of the few statements attributed to either Tousek or Pierce which remainedundenied in the record.2'Crawford who was rehired about the middle of December 1948,had announced at thegrading table that she was going to vote for the Union. Steward had reported the mem-bership of the remainder.21Pierce denied making this statement.0 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Stots came to the office for her checks, Pierce was alone in the office andtold her that he was laying her off but not to worry, that, if she "would notfool around with the CIO," she might be rehired but that he was laying heroff because she was fooling around with the CIO.In his testimony Tousek attempted to justify the discharges of all the womenon the ground that the Company had a policy against employing women for theycould not work all over the mill, were more difficult to ask to work at nights,.and could not handle the "cores," the remains of a log after the lathe is finishedwith it. It would appear that this "policy" was promulgated for the occasionas the Respondent had employed women graders for many years extending evenbeyond Tousek's managership and it was not in force when Respondent rehiredJessie Crawford during the middle of December 1948.As for Tousek's othercriticisms, graders very rarely have to work overtime as one 8-hour shift on thegrading table is sufficient to keep the drier working 24 hours and graders donot have to handle the cores. If the curtailment order was bona fide, certainlyovertime was not to be contemplated for some time.The retention of Bertha Hadnot, a woman, however, proves. that the "policy"was based not so much on sex as on probable voting preference. The womendischarged were known to Tousek to be union members or sympathizers.Had-not was known to be antiunion. Tousek had reason to believe that Rogers wasprounion having seen him attending a union meeting.Hadnot was thereforeretained in preference to the union women and to the probably prounion Rogersallegedly so that she could sweep out the offices, a 15- or 20-minute job whichany of the other women, or even Rogers, could have done.2° This selection indi-cates the discriminatory basis for selecting those to be discharged.Prince Connor was laid off by the Respondent at this same time.He was nottold the reason for his layoff.Connor had first been employed by the Respondent in August 1941 and hadworked steadily until sometime in 1946 when he suffered a back injury.There-after, he returned to work as a millhand but subsequently requested a change toeasierwork because of his injury.He had then been assigned to tend the"hog," a machine for cutting scrap veneer into small pieces of wood so that itcould be used as fuel in the boiler.Connor had been extremely active in the Union, as heretofore found, as liaisonman between the organizer and the Negro employees.Also, he was personallyresponsible for signing up a number of the Negro employees to membership inthe Union.His activties were well known to the Respondent. It will alsobe recalled that, at the time of Tousek's first speech to the employees, Tousekhad singled Connor out to express his "surprise" that Connor should be attendingthe union meetings at the Hollis store.There could be no doubt as to howConnor would vote.At the time of Connor's discharge he was renting one of the company-ownedhouses at a rental of $1 per week. Soon after his discharge he was requestedto vacate the house as it was needed for employees of the Respondent. Connorpaid the bookkeeper the sum of $3 for 3 weeks' rent. This money had beenborrowed from the union organizer.When Tousek learned of this payment,he ordered the money returned to White which was done. Immediately thereafter,21 In addition Hadnot received increases in pay from 50 cents per hour to 60 centsbetween December 1948 and February 1949. CLEVELAND VENEER COMPANY643Tousek evicted Connor from the house 30 This eviction stemmed fromthe samediscriminatorycauses. as resulted in Connor's discharge.The Respondent contended that Connor had been discharged becausehe was no.longer needed to tend the hob, a job which Tousek described as "entirely un-necessary," and had not been replaced.However, the facts showed that Connor-had, in fact, been replaced in this particular job whichis an essential job at.the plant.Furthermore, the Respondent contended that the discharges of January 1were motivated by the requested curtailment of production.Assuming for themoment the validity of this contention, still. that would not constitute a defensein this case because of the discriminatory basis upon which the employees wereselected for discharge.Also Tousek was emphatic about the fact that be operated the mill at alltimes with the minimum necessary number of employees due to the strict orders.he was continually receiving from the Indianapolis office demandingeconomicaloperation.Therefore he employed no employees above the number required to-operate the plant. In this situation a curtailment in production will not entail.a reduction in the number of employees. On the contrary it will require areduction in. the number of hours of operation rather than a reduction ofstaff.That was true in the instant case.The discharge of the 5 women graders re-sulted in the transfer of 1 shift of 4 drier operators to grading causing theother 2 drier shifts to work 12-hour shifts instead of the usual 8-hour with the,extra 4 hours being paid for at overtime rates.Connor's job being an essentialone like the graders was also soon filled. Subsequently the Respondent has.employed 20 or 30 new employees but Rogers was the only one rehired.The production records of the Cleveland plant" together with the speed with,which on January 27 Tousek set about recruiting an antiunion crew to opena new mill in Mississippi if the Respondent should decide to close the Cleveland.plant is unrebuttable proof that Respondent required the Cleveland production,and that the threat to close the Cleveland plant was dictated by its new unionaffiliation rather than a dearth of orders.The undersigned is therefore convinced and finds that Tousek and Pierce bothstated the true reason for the discharges when they stated that the discharged,employees would all vote for the Union and were fooling around with the CIO.and that the-Respondent, therefore, did discriminate against the said CoraStots, Easter Buckley, Leevia Jones, Rosa Timmons, Jessie Crawford, and PrinceConnor"' because of their known union affiliation and activity and in order to.discourage membership in the Union.3.The discharges of Dixon, Driver, and HowardEmployees Dixon, Driver, and Howard were employed in operating the drier.This wort. consisted of feeding the wet veneer into the drier at one end of the30Following Connor's eviction one or more of the Respondent's houses remained vacantfor months."The records at Cleveland show the following production : December 1948, 256,000,feet ; January 1949, 173,000 feet ; February 272,000 feet ; March 184,000 feet ; and April186,000 feet.InMarch, production was interfered with by the explosion of the boiler,inApril by trouble with the lathe and by a vacation period beginning April 22.33The complaint does not list James Rogers as having been discriminatorily dischargedso his case is not Considered.889227-51-vol. 89-42 ,644DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrier and removing the veneer when it came out the other, or tail, end.Theseemployees were also engaged,in bringingthe wet veneer from the grading tableto the drier on what is known as a buggy.When the mill is operating at full capacity, one shift in the mill operationproduces sufficient veneer to keep the drier operating three full shifts totaling24 hours.It has been found to be impossible for employees handling thin veneer to usegloves so that the men do not wear gloves. As previously found, heaters hadbeen installed particularly for the employees working on the drier becausehandling wet veneer with bare hands has a tendency to cause a man to get cold.Both the Cleveland plant and the other veneer plant located in Cleveland hadfound it necessary on this account to provide heat for these drier employees.Commencing just prior to the election of January 27 and continuing for a num-ber of days thereafter, the weather in Cleveland had been extremely cold forthat part of the country 33On January 30, 1949, a heavy snow fell.This was amost unusual event for Cleveland as it was only the third time in some 17 yearsthat Cleveland had had a snowfall.On January 27, 1949, the Respondent removed both heaters from the twoends of the drier as found,supra.On January 28, the day following the election, the drier only worked untilapproximately 6 p.m., because of a shortage of veneer.Even at that, one of theemployees complained about the lack of heat. Foreman Anderson stated thatthere would be no heat.When the employees returned for work on Tuesday, February 1, 1949, theyinquired of Foreman Anderson if there was going to be any fires for them thatnight.Foreman Anderson referred them to Superintendent Pierce after sayingthat there were to be no fires and that they were not to be allowed to warmthemselves in the boiler room.When the employees made the same inquiry ofPierce, Pierce confirmed Anderson's statement.The men thereupon left theiremployment on the grounds that it was impossible to work the veneer withoutheat.The Respondent paid them off.As the men left the plant Pierceremarked:There goes three of our Union men.Now if we can get rid of J. B. Green,Walter Ford,and Lee Thomas,Jr.-that will be just about all of the buttonboys 34-they will all be gone 35As heretofore found that the removal of the heaters was a part of the Re-spondent's campaign to make conditions as disagreeable as possible for theemployees in order to prove to them that conditions under the Union would beworse than without the Union. That this was the purpose of the Respondentin removing the heaters was proved one evening when employee Clay asked per-mission of Foreman "Dood"Jones to go to the boiler room to warm himself.Jones refused the request but finally permitted Clay to go to the boiler room33Government reports from Houston, some miles away, show the temperature to havebeen from 5 degrees to as much as 30 degrees below the normal temperature for the periodfrom January 26 to February 3. On February 1 the average temperature for the day was36 degrees,18 below normal.On February 2, the average temperature was 48 degrees withwith a maximum of 59 and a minimum of 37 or 6 degrees below normal temperature.34Following the election the union members wore union buttons.36Pierce denied making the statement but his version of the episode differs only in thathe testified he said : "There goes three guys who are quitting who I will have to replaceand I hope [the new employees]are not like them." CLEVELAND VENEER COMPANY645for that purpose but took the occasion to remind Clay that the Union wouldnot permit such a thing to happen.aeThese three employees were allmembers ofthe Union as the Respondent knew.As the purpose of the removal of the heaters and the tightening of the loanregulations was to make conditions more unpleasant for the employees in re-prisalfor their having voted for the I. W. A. as their bargaining representativeand as these employees abandoned their employment because of the unpleasantconditions of employment inflicted upon them by the Respondent for the purpose'ofdiscouraging their membership in the Union, and as the Respondent knewthem to be active union members, the undersigned finds that the Respondent, ineffect, discharged these employees because of their union membership by meansof activities designed to discourage membership in that Union.The undersigned, therefore, finds that the Respondent constructively dischargedJohn Driver, Ernest Dixon, and Bonnie Howard because of their membership in,and activity on behalf of, the I. W. A.4.The discharge of Duke HaileDuke Haile was employed by the Respondent from August 2, 1948, to May 9,1949, as a bundler.During that period of time there was no criticism of Haile'swork but, in fact, sometime in February 1949, Pierce complimented him for havingtaken the lead among the bundlers at the plant and told him that he was tobe considered as the "head" bundler.Until February 20, 1949, Haile was beingpaid at the rate of 60 cents per hour, the minimum rate of pay for men at the plant.With the advent of the CIO, Haile became interested in the Union, attendingthe meetings at the Santa Fe Depot, those at the Hollis store, and attending atleast two subsequent meetings which were held at the Home Help Club in theNegro quarter.Pierce admitted having seen him at the meeting at the Santa FeDepot and Tousek conversed with Haile and saw him go into the meeting at theHollis store.In addition to this, Pierce testified that Haile was talking aboutthe Union whenever he, Pierce, went through the plant and that Haile was alwaystalking Union with Pierce's brother who worked with Haile as a bundler.Both Tousek and Pierce appear in their testimony to go out of their wayduring the period of those activities.Pierce explained to Haile that the Company had paid-up insurance plansand plans for new dwellings for the employees already on Tousek's desk butwould not go ahead with those plans because of the Union.This was practicallythe same remark Tousek made in his speech to the employees.On other occasions, Pierce casually remarked to Haile that he had seen Haile'sfriend that day, Mr. Paul White (the I. W. A. organizer).After the election, when Haile desired to go warm himself, lie was told byPierce that the Union could furnish the heat from now on, and that the employeeswould have to go to the Union to get their heat. Pierce also told Haile after theelection that "the boys could go to the Union for their loans" and the Companywould not loan them any more money.Haile acted as the I. W. A. representative at the Labor Board election of January27.On the day before the election, Haile told the company officials that be20The Respondent did not call Jones as a witness and therefore this episode standsuncontradicted on the record. 646DECISIONS OF NATIONALLABOR RELATIONS BOARDwanted to resign from that position but was told by the company officials that heshould go ahead and serve. On that occasion, several of the company foremenwere allowed to vote unchallenged ballots because Haile did not know that theycould effectively recommend or discharge the employees.Beginning with the payroll of February 20, 1949, Haile's wage was increasedto 65 cents per hour.He was told at this time by his brother-in-law, WayneSteward, the bookkeeper, that Al Pierce had authorized the increase in wage.This increase followed within a few days the date on which Pierce had remarkedto Haile that Haile was to act as the head bundler.A few days after receiving the 5-cent increase, Haile mentioned the fact toPierce and stated that he probably would have gotten his raise earlier if it hadnot been for the Union.Haile continued to receive his remuneration at thisincreased rate until May 5, 1949.On May 5, 1949, Pierce came to where the men were working at the end of thedrier and said, "what are you guys going to do if the job shuts down-go to theunion or what?"Haile, who was wearing his union button on the inside of hisshirt, brought it into sight and said that the Union might look awfully good tothe men before this thing was all over. This was the first time that Haile hadever shown his button openly.A few hours after having made this remark to Pierce, Haile was called intothe office by Pierce saying that Tousek wanted to see him.Upon arrival at theoffice, Tousek stated that he had just discovered that Haile had gotten a raise onFebruary 5 but that there was no place on the payroll for a raise since the Unionhad come in and that a very bad mistake had been made as Haile was noteligible for such an increase.Tousek then stated that there was only one thingto do and that was for the Company to reimburse itself for the mistake by takingthe money out of Haile's current pay check.Haile protested this vigorouslysaying that he had gotten an honest raise and that he did not think it was rightfor the Company to take the money away from him again. Both Tousel: andPierce denied knowing that Haile had been granted a raise when Haile told themthat Steward had informed him that Pierce had authorized the raise.Hailestated that he was sorry that the job had not lasted 2 weeks longer until hischildren were out of school.He then suggested that it was all a misunderstandingand that they should wait until Wayne Steward returned from his vacation andstraighten the whole matter up at one time.The plant had closed down for the vacation period between the 22nd of Apriland the 9th of May. During this time, almost all the employees were on vacationand only a few of them, including Haile, were allowed to work around the plantdoing repair work.For this period of time, Tousek himself made out the payrollbeginning with the payroll of April 24.On May 9, when Steward returned from his vacation, Tousek, Pierce, Steward,and Haile gathered in the Respondent's office.Tousek again reiterated hisremarks about the mistake which had been made on the payroll and askedSteward who had authorized the increase for Haile. Steward replied that Piercehad authorized the increase.Pierce then answered that Steward was a-- liar. Tousek then stated that Steward knew the rules that he was not tomake increases on the payroll without authority from Tousek himself, and thenadded that Steward shouldreturn inabout an hourand get hischeck.Withthat, Tousek turned to Haile and told him that he shouldreturn also in anhour for Tousek was letting Haile go, too.When Haile protested against beingdischarged, Tousek said that he did not blame Haile so much as he blamed CLEVELAND VENEER COMPANY647himself for not having caught the error earlier but that Haile had stated thathe was quitting anyhow sd they were taking him at his word and letting him go.When Haile returned for his checks, he was given a check for $0.00 for 1week's work and his check for the second week then due him was reduced in.the amount of 47 cents in order to cover the amount Tousek claimed to be dueto the Company arising from this mistake.The Respondent knew that Haile was active in the Union. From the testi-mony of Tousek and Pierce with their continual attempt to indicate that Hailewas one of their chief sources of information as to the activities of the Union,it appears that the Respondent had come to the conclusion that Haile was anundercover agent of the Respondent in the Union.However, on May 5, whenHaile showed his union button to Pierce and stated that that button might comein handy before everything was settled, the Respondent appears to have gottenanother idea as to Haile's feelings on the question of union membership. Afterdiscovering that Haile was more genuinely enthusiastic about the Union' thaneither Tousek or Pierce had formerly believed, they decided to discharge him.As the Respondent was continuing its efforts to eliminate union members fromemployment, and as Haile's conversations with Pierce's brother regarding theUnion continued unabated despite this campaign, the Respondent decided toremove an obstacle to their campaign.Tousek's insistence that Haile repay the Respondent the 5 cents per hourwhich he had been paid through the Company's mistake since February 20 andfor which, at no time during the conversations with Haile or at the hearing, didTousek ever intimate Haile was responsible, was one means of forcing Haileto resign.Despite the fact that Haile considered the Respondent's insistenceupon the repayment of this money out of his check unfair, Haile refused toresign.Yet, on May 9, Tousek told Haile that he was letting him go notbecause of anything connected with the wage increase but, on the contrary,because Haile allegedly had said that he was going to quit in 2 weeks. As theRespondent was forced thereafter to hire another head bundler, Tousek's insist-ence upon Haile's resignation or discharge is highly incongruous without somestrong, hidden, and imperative reason actuating the action. If Tousek hadconsidered Haile to be responsible for an underhanded and illegal increase insalary, that certainly might have justified the discharge but Tousek expresslydisclaimed believing any such thing.It is also inconceivable to the undersigned that Tousek suddenly on May 5discovered for the first time that Haile had been granted a 5-cent increase some10 weeks after the increase had been in effect and had been shown on the pay-rollwhich he looked over every week prior to their being sent to the home-office in Indianapolis.Tousek contended that he discovered the error the firsttime that he made out a payroll himself but the facts show that he made outthe payroll of April 24 by himself without making the discovery.The actions of Pierce in this matter are also highly peculiar.Almost im-mediately after having received the increase, Haile mentioned the matter toPierce who testified that he was very surprised at the increase and meant tocheck up on it immediately but also testified that he completely "forgot" aboutituntil Tousek mentioned the matter to him on May 5. The undersigned isconvinced that if there were actually a mistake in the granting of the increasetoHaile, that said mistake would have been discovered many weeks before May5.The undersigned is also convinced that this matter of the payroll increasewas used by the Respondent as a subterfuge with which to nullify the actualreason for Halle's discharge ; to wit, Haile's continued adherence to the Union. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to the above, the Respondent contended that Steward had beengiven strict orders to make no increases in pay on 4he payroll without the ex-press authorization of Tousek and Tousek alone. Steward denied that he hadever been given such instructions and pointed to the case of the increases madeto Bertha Hadnot as proof of the fact that either Tousek or Pierce could authorizethe increase.The fact that Tousek inquired of Pierce whether he had author-ized the Haile increase before he ever mentioned the matter to either Haile orSteward militates against the testimony of Tousek that he, and he alone, couldgrant wage increases. . If specific instructions had, in fact, been given to Steward,then there was no occasion for Tousek's inquiry as to whether Pierce hadauthorized the increase.Even if specific instructions had been given to Stewardand been disobeyed by him, that fact would have justified the discharge ofSteward but would not have justified the discharge of Haile.The undersigned is therefore convinced that the hidden motive activating theRespondent's discharge of employee Haile was the fact that he remained anactive member of the Union despite the Respondent's campaign against suchmembership."5.The discharge of L. Thomas, Jr.Thomas had worked for the Respondent off and on since April 1946.He attended the various union meetings held at the Santa Fe Depot, at theHollis store,. and at the Home Help Club.He joined the Union sometime inAugust 1948. It was Thomas who asked Tousek at the second speech why theCompany was against the Union if the Union was going to make conditions andpay worse.Tousek testified that after this question had been asked, he an-swered it by saying that the intervention of the Union as a third party workingtinder a union contract would change the personal relationship then existingbetween the Respondent and its employees which was bad for both the Companyand the employees.As Thomas was checking out of the plant the afternoon after the speech,as found heretofore, Tousek saw him and called him over for an additionaltalk.Tousek asked Thomas why he thought Tousek was against the Union.After Thomas had answered that he believed that to be so because of the thingsTousek had said in his speech, Tousek reminded him of the time some time pastwhen Thomas' wife had been pregnant and Thomas had come to Tousek withtears in his eyes asking help from the Respondent to get his wife to the hospital.Tousek continued the conversation by stating to Thomas that if the Union be-came the bargaining agent and succeeded in securing a union contract, theCompany would no longer be able to assist the employees in that particular waybecause the Company would have to do the salve for all the employees which wouldmake it too expensive for the Company. At the time of this conversation,Tousek knew that Thomas' wife was again pregnant. Thomas' answer was tothe effect that on this occasion he believed he would be able to pay for his wife'sexpenses himself.Obviously thinking of the election which was to take placethe next day, Tousek ended the conversation by saying,-"you had better give itsome thought between now and morning."As heretofore found, as Pierce watched Driver, Dixon, and Howard leavingthe plant after their resignation on account of the fact that there would be no34The complaint of the General Counsel did not allege that the discharge of Stewardwas a discriminatory discharge so that that question will not beconsidered in this inter-mediate Report. CLEVELAND VENEER COMPANY649,heat, he remarked to Steward that there went three union men and that ifthey could eliminate Lee Thomas and two others, all the "button boys" wouldbe gone..About 11 o'clock on February.2, Thomas was working as usual at the grad-ing table when Pierce called him from the end of the table to come move abuggy from one track to the other.These buggies are made of steel rail and steel wheels, running upon 2 rail-road tracks.They weigh about 250 pounds apiece. The tracks run fromthe end of the grading table to the drier where the veneer loaded at the gradingtable on to the buggies is taken off and put into the drier. At each end of this40-foot track, the buggies are manually lifted from one track on to the otherso that the loaded buggies are always on one track while the unloaded buggiesare on the other track.While the buggies can be moved by two men, the workis generally done by four.As Thomas was standing waiting for some help in moving the buggy, Piercesuddently ordered him to move the buggy alone, making his order emphaticwith considerable profanity.As one of the Negro witnesses described the scene,,"a confusion" occurred between Pierce and Thomas.During this "confusion"Pierce was guilty of addressing much profanity at Thomas.Thomas objectedto being sworn at.However, Pierce continued swearing even after Thomas had,requested that he cease.Pierce demanded that he move the buggy alone orgo home. Thomas said he would prefer to go home than have Pierce curse him-Pierce ordered him home but refused to give Thomas his check. Thomas there-upon checked out from work at about 11: 30 a. m., and went home.About 1 o'clock that afternoon, Thomas returned to the plant and commencedto work at his usual work on the grading table.When Pierce discovered thatThomas had returned, Pierce refused with profanity to allow him to workand threatened to bring the law upon him if he did not get out of the Respondent'splant.Thomas asked why he, Pierce, cursed him and whether it was becauseof the Union, to which Pierce answered "damn the Union." Thomas then wasgiven his checks and left the plant.In most essential details, Pierce's testimony of this episode corroborates thatof Thomas except as to the extent of the profanity used, although Pierce includedin his testimony the fact that, after Pierce had refused to give him his check,Thomas began following him around the yard with his hand in his pocket thatPierce became frightened that Thomas might do him bodily harm with a pos-sible knife which Pierce testified he thought Thomas might have in his pocket 38Because of this fear, Pierce thereupon ordered the bookkeeper to make outThomas' checks for him and was promptly relieved of Thomas' presence, accord-ing to Pierce's testimony.In view of the Respondent's obvious attempt to get rid of all the unionmembers and in view of Pierce's statement that if they could get rid of Thomasand two others, then the button boys would be gone, the undersigned is con-vinced, and therefore, finds that Pierce deliberately swore at and picked aquarrel with Thomas in order to justify him in eliminating Thomas from theRespondent's employ, and that Thomas was constructively discharged by theRespondent because of his membership in the Union. ,11Pierce admitted he never saw a knife. 650DECISIONS OF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, occurring in con-nection with its operations described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that it ceaseand desisttherefrom and take certainaffirmative action designed to effectuate the policiesof the Act.It has been found that the Respondent discriminated in regard to the hireand tenureof employmentof Cora Stots,Easter Buckley,Leevia Jones, RosaTimmons,Jessie Crawford, Prince Connor,Ernest Dixon,Charles Driver, BonnieHoward,Lee A.Thomas, Jr.,and Duke Haile.It will,therefore,be recommendedthat the Respondent offer to each of the above-named individuals immediate andfull reinstatement to his former,or a substantially equivalent position"withoutprejudice to his seniority or otherrightsand privileges and make each of themwhole for any loss of pay he may have suffered by reason of the Respondent'sdiscrimination against him,by payment to him of a sum of money equal to thatwhich he normally would have earned as wages as an employee from the dateof his discharge to the date of the offer for reinstatement,less his net earningsduring that period.As theundersigned has also found that the Respondent discriminatorily evictedConnor from a company-owned house,itwill be further recommended that theRespondent offer Connor immediate occupancy of his former or equivalent liv-ing quarters in a company-owned house on the same terms accorded other em-ployees without any payment of rent for the first 3 weeks of such occupancy asConnor has already paid therefor 40 and, further, that the Respondent makeConnor whole for any loss he may have suffered by reason of his discriminatoryevictionby paymentto him of a sum of money equal to that which he has hadto pay as rentalfor otherliving quarters from the date of the eviction to thedate he is offered reinstatement and occupancy in the manner set forth above,plus such additional expenses as he may have incurredduring saidperiod asa direct result of his eviction,but less the amount he would normally have paidas rent for his company-ownedhouse during said period.Furthermore,in order to fully restore the status quo as to Duke Haile, it willbe recommended that in addition to the above,the Respondent repay to Hailethe same sum of money by which it reduced his earnings on the date of hisdischarge with interest at 6 percent per annum until paid.It has also been found that the Respondent eliminated the heaters and changedits policy as to making loans to its employees in order to discourage membershipin the Union.In order, therefore,to restore the status quo, it will further berecommended that the Respondent provide its employees with some safe method39 In accordance with the Board's consistent interpretation of the term,the expression,"former or substantially equivalent position" is intended to mean "former position when-ever possible and if such position is no longer in existence,then to a substantially equiva-lent position."SeeTheChaseNational Bank of the City of New York, San Juan,PuertoRico,Branch,65 NLRB 827.¢0The fact that after acceptance of the $3 rent money Respondent chose to forward thismoney to the person from whom it was borrowed does not relieve Respondent of its lia-bility to Connor nor Connor of his liability to white. CLEVELAND VENEER COMPANY651of warming themselves during working hours equivalent to that which theyenjoyed prior to the removal of the heaters ; and further, that the Respondentallow the employees to borrow from it small sums of money to the same extentand under the same regulations as was done prior to the time when the Respond-ent "tightened up" its loan policy.The undersigned is convinced that the unfair labor practices found indicatea disposition on the part of the Respondent to thwart the right to self-organiza-tion of its employees and to deprive them 'of their rights under the Act.Thepast practices of the Respondent in this case indicate a propensity on its partnot only that such unfair labor practices may be repeated but also that otherunfair labor practices proscribed by the Act may be resorted to and committedby the Respondent in its efforts to thwart organization. It will, therefore, berecommended that the Respondent cease and desist from in any manner inter-fering with, or restraining, or coercing its employees in the exercise of theirrights as guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of -fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1. International Woodworkers of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of CoraStots,Easter Buckley, Leevia Jones, Rosa Timmons, Jessie Crawford, PrinceConnor, Ernest Dixon, Charles Driver, Bonnie Howard,.Lee A. Thomas, Jr., andDuke Haile, thereby discouraging membership in International Woodworkersof America, CIO, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Section 8 (a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the findings of fact and conclusions of law, upon the entire record inthe case, and pursuant to Section 10 (c) of the amended Act, the undersignedrecommends that International Wire-Bound Box Company d/b/a ClevelandVeneer Company, the officers, agents, successors, and assigns of each shall:1.Cease and desist from :(a)Discouraging membership in International Woodworkers of America,CIO, or any other labor organization of its employees, by discriminatorilydischarging, constructively discharging, refusing to reinstate any of its em-ployees, or by discriminating in regard to their hire or tenure of employmentor any term or condition of their employment ; and(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form labor organi-zations, to join or assist International Woodworkers of America, CIO, or anyother labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteed in Section7 of the Act. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a) Offer to Cora Stots, Easter Buckley, Leevia Jones, Rosa Timmons, JessieCrawford, Prince Connor, Ernest Dixon, Charles Driver, Bonnie Howard, LeeA. Thomas, Jr., and Duke Haile, immediate and full reinstatement to theirformer or substantially equivalent position, without prejudice to their seniorityor other rights and privileges and make each of them whole in the manner setforth in Section V, above, entitled "The remedy" ;(b)Provide the employees with some safe method of warming themselvesduring working hours equivalent to that which they enjoyed prior to the removalof the heaters ;(c)Permit the employees to borrow small sums of money from it to the sameextent and under the same regulations as was done prior to the time that theRespondent "tightened up" its loan policy;(d)Post at its plant in Cleveland, Texas, copies of the notice attached heretoand marked Appendix A. Copies-of said notice, to be furnished by the RegionalDirector for the Sixteenth Region, after having been signed by representativesof the Respondent, shall be posted by the Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive clays thereafter inconspicuous places, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material; and(e)Notify the Regional Director for the Sixteenth Region in writing, withintwenty (20) days from the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report, the Respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such excep-tions to the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any partymay, within the same period, file an original and six copies of a brief in supportof the Intermediate Report. Immediately upon the filing of such statement of-,exceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties.Statements of exceptions and briefs shall desig-nate by precise citation the portions of the record relied upon and shall be legiblyprinted or mimeographed, and if mimeographed shall be double spaced. Proof ofservice on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.85.As further provided in said Section 203.46should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from the dateof service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, and recommendations, as pro-vided in Section 203.48 of said Rules and Regulations, be adopted by the Board CLEVELAND VENEER COMPANY653and become its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes. 'Dated at Washington, D. C., this 12th day of October 1949.THOMAS S.WILSON,Trial Examiner.APPENDIX ANOTICETO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist INTERNATIONAL WOODWORKERS OF AMERICA,CIO, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.WE WILL provide our employees with some safe method of warming them-selves during working hours equivalent to that which they enjoyed prior to theremoval of the heaters on January 27, 1949.WE WILL permit our employees to borrow small sums of money to the sameextent and tinder the same regulations as was done prior to January 27, 1949.WE wiLL also offer Prince Connor immediate occupancy of his former orequivalent living quaiters in a company-owned house on the same terms'accorded other employees together with a financial adjustment for any lossesbe may have suffered by reason of the eviction.WE WILL OFFER to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Cora StotsPrince ConnorEaster BuckleyErnest DixonLeevia JonesCharles DriverRosa TimmonsBonnie HowardJessie CrawfordLee A. Thomas, Jr.Duke HaileAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.INDIANAPOLISWIRE-BOUND Box COMPANYd/b/a CLEVELAND VENEER COMPANY,Employer.Dated ---------------------- By--------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, and must notbe altered,defaced.or covered by any other material.